McGINLEY, Judge,
dissenting.
I respectfully dissent. The majority concludes that “Claimant knew of the existence of the work rule [and] specifically failed to follow it.” The majority’s conclusion rests on the belief that Claimant’s conduct in the present case was neither negligent nor solely based on mistake. See Myers v. Unemployment Compensation Board of Review, 533 Pa. 373, 625 A.2d 622 (1993) and Morysville Body Works, Inc. v. Unemployment Compensation Board of Review, 54 Pa.Commonwealth Ct. 6, 419 A.2d 238 (1980).
In the present controversy there is no dispute that Heitczman intended to put the truck in reverse. However, Heitczman testified that he did not directly violate company policy, “due to the fact that I was out of the truck before I started backing up.” N.T. at 5. However, the Board failed to make a finding as to whether Heitczman intended to violate or consciously disregard Employer’s policy. Willful misconduct requires an intentional or deliberate act. Myers. An inadvertent violation of an employer’s rule does not constitute willful misconduct. Morys-ville.
I would vacate the Board’s order and remand the case for further findings as to whether Heitczman’s violation of Employer’s work rule was inadvertent.
KELLEY, J., joins in this dissent.